DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 02/10/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERGMANN et al. (U. S. Pat. - 6,754,358).
	Regarding claims 1 and 11, BERGMANN et al. disclose a method for operating a hearing system for assisting a sense of hearing of a user (U1), the user having at least one hearing instrument  (HD1) worn in or on an ear of the user, which comprises the steps of: receiving a sound signal by means of an input transducer (M1, M2) of the at least one hearing instrument from surroundings of the at least one hearing instrument, the sound signal at least sometimes includes an ego voice of the user as well as ambient noise (Fig. 5A); modifying a received sound signal in a signal processing step (Fig. 2) to assist the sense of hearing of the user, the modifying step includes the following substeps of: deriving (BF) a first signal component and a second signal component from the received sound signal, wherein the first and second signal components 
	Regarding claim 2, BERGMANN et al. further disclose the method, wherein to derive the first signal component, a spatial signal component corresponding to the ambient noise is selectively damped by means of direction-dependent damping (BF1, BF2, and SLE/MIX, Fig. 6).
	Regarding claim 3, BERGMANN et al. further disclose the method, wherein to derive the first signal component, a direction of maximum damping is oriented on a dominant noise source in a rear spatial volume with respect to a head of the user ([0191-0193]).
	Regarding claim 4, BERGMANN et al. further disclose the method, wherein to derive the second signal component, a spatial signal component corresponding to an ego voice component is selectively damped by means of direction-dependent damping (Fig. 6).
	Regarding claim 5, BERGMANN et al. further disclose the method, wherein to derive the second signal component, a direction of maximum damping is oriented exactly or approximately on a front side with respect to a head of the user ([0191-0193]).
	Regarding claim 6, BERGMANN et al. further disclose the method, wherein the direction-dependent damping used to derive the second signal component has a spatial damping characteristic which is dependent on a frequency of the received sound signal in such a way that the damping of the ego voice is optimized ([0191-0193]).
	Regarding claim 7, BERGMANN et al. further disclose the method, wherein to derive the first signal component, at least one frequency component of the received sound signal, in which components of the ego voice of the user are not present or are only weakly pronounced, is selectively damped (Figs. 5A and 5B).
	Regarding claim 8, BERGMANN et al. further disclose the method, wherein to derive the second signal component, at least one frequency component of the received sound signal, in which components of the ambient noise are not present or are only weakly pronounced, is selectively damped ([0191-0193]).
	Regarding claim 9, BERGMANN et al. further disclose the method, wherein the first signal component is amplified in the signal processing step to a lesser extent and/or processed using different dynamic compression than the second signal component (Fig. 6).
	Regarding claim 10, BERGMANN et al. further disclose the method, wherein, in a signal analysis step, ego voice intervals of the received sound signal are recognized, in which the received sound signal contains the ego voice of the user, and wherein a separation of the received sound signal into the first signal component and the second signal component is only performed in recognized ego voice intervals (Figs. 5A and 5B).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651